UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6397


STANLEY LORENZO WILLIAMS,

                Petitioner - Appellant,

          v.

SIDNEY HARKLEROAD, Superintendent; THEODIS BECK, Secretary
of Corrections,

                Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:03-cv-00299-TDS-PTS)


Submitted:   July 31, 2013                 Decided:   August 7, 2013


Before KING, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley Lorenzo Williams, Appellant Pro Se.  Sandra Wallace-
Smith, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Stanley Lorenzo Williams seeks to appeal the district

court’s order denying his motion for leave to file a “Motion for

Leave to File a Rule (6) FRCP Motion to Enlarge Time to File

Amendments/An Additional Constitutional Claim Pursuant to Graham

v. Florida 130 S.C. 2011 176 LEd 2d 825 (2010).”                             The order is

not    appealable       unless    a   circuit      justice      or    judge     issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2006).

A     certificate      of      appealability      will    not        issue     absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies         this    standard    by

demonstrating         that     reasonable       jurists   would        find     that    the

district       court’s      assessment    of    the   constitutional           claims    is

debatable      or     wrong.      Slack   v.     McDaniel,      529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Williams has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability, deny leave to proceed in

                                            2
forma pauperis, and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3